IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                             _______________________

                                   No. 97-10853
                                 Summary Calendar
                             _______________________


LLOYD EDWIN HUMPHREYS,

                                                       Petitioner-Appellant,

                                         versus

UNITED STATES OF AMERICA;
BUREAU OF PRISONS; PATRICIA
SHINGLES, Community Corrections
Manager; DONCELLA MILTON,
Director of Community Corrections Ctr.,

                                                       Respondents-Appellees.

             ______________________________________________

                Appeal from the United States District Court
                     for the Northern District of Texas
                         USDC No. 3:94-CV-160-T
          ______________________________________________
                              March 27, 1998
Before POLITZ, Chief Judge, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Lloyd Edwin Humphreys appeals the dismissal of his petition and motion

challenging the calculation of his release date from federal custody under 28 U.S.C.

§ 2241, collaterally challenging his conviction under 28 U.S.C. § 2255, and seeking

issuance of a writ of error coram nobis.

      Humphreys was convicted in a trial before the United States District Court

for the Northern District of Iowa. The court à quo lacked jurisdiction over the §

2255 claims.1 Similarly, a writ of error corum nobis “can only issue to aid the

jurisdiction of the court in which the conviction was had.”2 Accordingly, the trial

court did not err in dismissing these claims.

      Humphreys contends that the district court improperly determined that his

§ 2241 petition was moot. He was sentenced to a three-year term of probation

commencing on the date of his release from confinement. He was so released on

February 4, 1994. Obviously more than three years have passed since that date and

Humphreys no longer suffers from any collateral consequences resulting from the

calculation of his release date. Therefore there is no case or controversy before the

court. The § 2241 petition is moot and there was no error in its dismissal.




      1
       See Ojo v. I.N.S., 106 F.3d 680 (5th Cir. 1997).
      2
       Sinclair v. State, 679 F.2d 513 (5th Cir. 1982).
                                           2
      Humphreys contends that the district court erred in dismissing his action

without holding a hearing. An evidentiary hearing is not required when the record

is complete or in those instances in which the petitioner raises only legal claims

that can be resolved without the presentation of additional evidence.3 There is no

dispute regarding Humphreys’s actual release date or the length of his term of

probation. Only legal issues are presented. Because Humphreys’s § 2241 petition

was moot and the district court lacked jurisdiction over the § 2255 and coram nobis

claims, no hearing was required.

      AFFIRMED.




      3
       Ellis v. Lynaugh, 873 F.2d 830 (5th Cir. 1989) (§ 2254 case).
                                        3